November 18, 2010 Securities and Exchange Commission Division of Corporation Finance Mail Stop 7010 Washington, DC 20549 Re:Tactical Air Defense Services, Inc. Gentlemen: We refer to the Form 8-K filed with the United States Securities and Exchange Commission on November 18, 2010 of Tactical Air Defense Services, Inc. We have read Item4.01 of such Form 8-K and are in agreement with the statements contained therein. We have no basis to agree or disagree with other statements of the registrant contained therein. Sincerely, Larry O’Donnell, PC /s/ Larry O'Donnell By: Larry O’Donnell Its: President
